            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

ROBERT MCKEEL,                        )
                                      )
                 Plaintiff,           )
                                      )
v.                                    )   Case No. CIV-18-377-KEW
                                      )
COMMISSIONER OF SOCIAL                )
SECURITY ADMINISTRATION,              )
                                      )
                 Defendant.           )

                           OPINION AND ORDER

     Plaintiff Robert McKeel (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.             Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined that Claimant was not disabled.                 For the reasons

discussed   below,   it   is   the   finding   of   this   Court   that   the

Commissioner=s decision should be and is REVERSED and the case is

REMANDED for further proceedings.

            Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”
42 U.S.C. § 423(d)(1)(A).      A claimant is disabled under the Social

Security   Act   “only   if   his   physical   or   mental   impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. . .”                  42 U.S.C.

§423(d)(2)(A).    Social Security regulations implement a five-step

sequential process to evaluate a disability claim.           See, 20 C.F.R.

§§ 404.1520, 416.920.1




     1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.       If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work
does not preclude alternative work. See generally, Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                      2
     Judicial         review    of     the    Commissioner’s      determination        is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited    to     two      inquiries:        first,   whether    the     decision     was

supported       by    substantial       evidence;     and,    second,     whether     the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,     1164       (10th    Cir.    1997)(citation         omitted).         The   term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                          It means

such relevant evidence as                a reasonable mind might accept as

adequate to support a conclusion.”                    Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).               The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                          Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).     Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever     in      the     record     fairly    detracts      from     its    weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also,

Casias, 933 F.2d at 800-01.

                               Claimant’s Background

     Claimant was 53 years old at the time of the ALJ’s decision.

                                              3
Claimant completed his high school education and attended truck

driving school.      Claimant has worked in the past as a truck driver

and mechanic.       Claimant alleges an inability to work beginning

January 30, 2015 due to limitations resulting from breathing

problems and back pain.

                              Procedural History

     On June 7, 2016, Claimant protectively filed for Supplemental

Security Income under Title XVI of the Social Security Act (42

U.S.C.   '   1381    et    seq.).     Claimant’s   application      was    denied

initially    and    upon    reconsideration.       On    December    12,   2017,

Administrative      Law    Judge    (“ALJ”)   Sylke   Merchan   conducted        an

administrative      hearing    in    Oklahoma   City,    Oklahoma.        At    the

hearing, Claimant amended his alleged onset date to June 7, 2016.

On March 30, 2018, the ALJ issued an unfavorable decision.                       On

September 28, 2018, the Appeals Council denied review.                         As a

result, the decision of the ALJ represents the Commissioner’s final

decision for purposes of further appeal.                20 C.F.R. §§ 404.981,

416.1481.

               Decision of the Administrative Law Judge

     The ALJ made her decision at step five of the sequential

evaluation.        She determined that while Claimant suffered from

                                        4
severe impairments, he retained the residual functional capacity

(“RFC”) to perform medium work with limitations.

                     Error Alleged for Review

     Claimant   asserts   the   ALJ   committed   error    in   failing   to

properly develop the record.

                    Duty to Develop the Record

     In her decision, the ALJ determined Claimant suffered from

the severe impairments of chronic obstructive pulmonary disease

(“COPD”) and arthropathies.     (Tr. 25).   The ALJ concluded Claimant

could perform medium work except that he could not have more than

frequent exposure to environmental and respiratory irritants,

extreme temperatures, and humidity.       (Tr. 27).

     After consultation with a vocational expert, the ALJ found

Claimant could perform the representative jobs of hand packager,

laundry worker, and meat clerk, all of which were found to exist

in sufficient numbers in the national economy.            (Tr. 30).   As a

result, the ALJ found Claimant was not under a disability since

June 7, 2016, the date of the application.        Id.

     Claimant contends the ALJ failed to fulfill her duty to

properly develop the record.     Specifically, Claimant asserts that

the ALJ had a duty to order a consultative examination to obtain

                                      5
further evaluation of his breathing problems. Claimant states that

his attorney pointed out to the ALJ that one of the consultative

examiners who did examine Claimant “indicated the ongoing problems

with COPD, the breathing difficulties, and the possible need for

a pulmonary function study.”           (Tr. 41).    Claimant’s counsel noted

that no such study had been done and stated “we’re leaving that in

your judgment as to whether or not you want to request that

following the hearing.”       Id.      Claimant’s counsel also states that

he informed the Appeals Council of the omission in the record.

     Generally, the burden to prove disability in a social security

case is on the claimant, and to meet this burden, the claimant

must furnish medical and other evidence of the existence of the

disability.     Branam v. Barnhart, 385 F.3d 1268, 1271 (10th Cir.

2004) citing Bowen v. Yuckert, 482 U.S. 137, 146 (1987).                A social

security disability hearing is nonadversarial, however, and the

ALJ bears responsibility for ensuring that “an adequate record is

developed during the disability hearing consistent with the issues

raised.”      Id. quoting Henrie v. United States Dep't of Health &

Human Services, 13 F.3d 359, 360-61 (10th Cir. 1993).              As a result,

“[a]n   ALJ    has   the   duty   to   develop     the   record   by   obtaining

pertinent, available medical records which come to his attention

                                        6
during the course of the hearing.”           Id. quoting Carter v. Chater,

73 F.3d 1019, 1022 (10th Cir. 1996).               This duty exists even when

a claimant is represented by counsel.               Baca v. Dept. of Health &

Human Services, 5 F.3d 476, 480 (10th Cir. 1993).                     The court,

however, is not required to act as a claimant’s advocate.                  Henrie,

13 F.3d at 361.

          The duty to develop the record extends to ordering

consultative      examinations         and        testing     where    required.

Consultative    examinations     are    used      to    “secure   needed   medical

evidence the file does not contain such as clinical findings,

laboratory     tests,   a   diagnosis        or     prognosis     necessary   for

decision.”     20 C.F.R. § 416.919a(2).                Normally, a consultative

examination is required if

          (1) The additional evidence needed is not contained
     in the records of your medical sources;

          (2) The evidence that may have been available from
     your treating or other medical sources cannot be
     obtained for reasons beyond your control, . . .

          (3) Highly technical or specialized medical
     evidence that we need is not available from your treating
     or other medical sources;

          (4) A conflict, inconsistency, ambiguity or
     insufficiency in the evidence must be resolved, and we
     are unable to do so by recontacting your medical source;
     or



                                        7
          (5) There is an indication of a change in your
     condition that is likely to affect your ability to work.

          20 C.F.R. § 416.909a(2)(b).

     On September 24, 2015, Claimant underwent a consultative

examination with Dr. Connor Fullenwider.    He noted Claimant had a

diffuse wheeze on pulmonary auscultation that was worse in the

left base compared with the other three quadrants.    (Tr. 263).   He

concluded Claimant had COPD and low back pain.   He stated Claimant

would definitely benefit from medications for his COPD as well as

pain control for his low back and joints.    Dr. Fullenwider opined

that it would be difficult for Claimant to perform any type of

labor work and that he did not have any training in technology or

management.   (Tr. 264).

     Claimant was evaluated by Dr. Matthew Feist on August 20,

2016.   Dr. Feist also noted Claimant had diffuse inspiratory and

expiratory wheeze.   The exam was otherwise normal.   (Tr. 278).

     On May 23, 2017, Claimant was attended at Compassion Clinic.

The examining medical professional concluded Claimant had probable

COPD.   (Tr. 281).   On August 22, 2017, Claimant was found to have

COPD, told to continue inhalers, and it was noted that “need

complete Big 5 paperwork.”    (Tr. 280).



                                        8
     The ALJ noted that Claimant’s COPD was a severe impairment.

(Tr. 25).     In evaluating Claimant’s conditions at step three as

to whether they met or equaled Listing 3.02 or 3.03, the ALJ

acknowledged that “[t]he claimant has not had pulmonary function

studies.”    Nevertheless, the ALJ found Claimant had “not required

medical intervention of the degree of frequency anticipated by

Sections 3.02 or 3.03.”      The ALJ concluded that Claimant had not

met these listings for respiratory system impairment.         (Tr. 27).

     To meet Listing 3.02, Claimant must show that for his height,

he had a forced expiratory volume (“FEV1”) value below a certain

threshold.    See 20 C.F.R. pt. 404, subpt. P, app. 1, § 3.02(A).

Similarly, Listing 3.03 requires a showing of the FEV1 value “less

than or equal to the value in Table VI–A or VI–B for your age,

gender, and height without shoes (see 3.00E3a) measured within the

same 12–month period as the hospitalizations in 3.03B.”        20 C.F.R.

§ Pt. 404, Subpt. P, App. 1.        Without the necessary testing to

demonstrate     these    values,   the   ALJ   is   without   sufficient

information to evaluate Claimant’s pulmonary condition at step

three.      Clearly,    the record was   devoid of   pulmonary testing

information which triggered the ALJ’s duty to develop the record

in this area.     On remand, the ALJ shall order such testing and

                                    9
consultative   examinations          as    are      necessary    to    develop      this

information.

                                     Conclusion

    The    decision      of    the    Commissioner        is    not    supported      by

substantial evidence and the correct legal standards were not

applied.   Therefore, this Court finds, in accordance with the

fourth   sentence   of    42    U.S.C.          '   405(g),    the    ruling   of    the

Commissioner of Social Security Administration should be and is

REVERSED and the case is REMANDED for further proceedings.

    IT IS SO ORDERED this 31st day of March, 2020.




                                          ______________________________
                                          KIMBERLY E. WEST
                                          UNITED STATES MAGISTRATE JUDGE




                                           10
